Page 1 of 1
Case 2:20-cr-00326-JFW Document 48 Filed 08/03/20 Page lofi Page ID #:495

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CRIMINAL MINUTES - ARRAIGNMENT
Case Number: 2:20-CR-00326 Recorder: Miranda Algorri Date: 08/03/2020

Present: The Honorable Alicia G. Rosenberg, U.S. Magistrate Judge

 

 

 

 

Court Clerk: Karl Lozada Assistant U.S. Attorney: Mack Jenkins
[United States of America v. ||Attorney Present for Defendant(s) ||Language ||Interpreter
JOSE LUIS HUIZAR ICAREL ALE
BOND-PRESENT DFPD

 

 

 

 

 

 

 

 

 

 

 

 

PROCEEDINGS: ARRAIGNMENT OF DEFENDANT(S) AND ASSIGNMENT OF CASE .
Defendant is arraigned and states true name is as charged.

Defendant is given a copy of the Indictment.

Defendant acknowledges receipt of a copy and waives reading thereof.

Defendant pleads not guilty to all counts in the Indictment.

This case is assigned to the calendar of District Judge John F. Walter.
It is ordered that the following date(s) and time(s) are set:
Trial Setting Conference 08/05/2020 at 8:00 AM
Defendant and counsel are ordered to appear before said judge at the time and date indicated.

Trial counsel for the government must appear at the trial setting conference. Retained counsel Vicki Podberesky is
present and relieved as counsel of record.

First Appearance/Appointment of Counsel: 00 : 00
PIA: 00 : 05
Initials of Deputy Clerk: KL by TRB

 

I
CR-85 (09/12) CRIMINAL MINUTES - ARRAIGNMENT Page 1 of 1

8/4/2020
